Case: 10-30990 Document: 00511477594 Page: 1 Date Filed: 05/13/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 13, 2011
                                     No. 10-30990
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ROLAND JILES,

                                                   Plaintiff-Appellant

v.

ORLEANS PARISH PRISON MEDICAL CLINIC; DOCTOR HAM, Director,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:09-CV-8426


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       While a pretrial detainee, Roland Jiles, now Louisiana prisoner # 130535,
filed a 42 U.S.C. § 1983 complaint against the Orleans Parish Medical Clinic and
its director, Dr. Ham, alleging that he was denied medical treatment for a
kidney problem. Jiles has filed an appeal from the magistrate judge’s order
granting the defendants’ motion for summary judgment and dismissing his
complaint with prejudice.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30990 Document: 00511477594 Page: 2 Date Filed: 05/13/2011

                                  No. 10-30990

      Jiles is not challenging the magistrate judge’s dismissal of his claim
against the Orleans Parish Medical Center based on its not being a juridical
entity capable of being sued. Thus, he has abandoned that claim on appeal. See
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      Jiles acknowledges that he was seen by medical personnel at the medical
center, but argues that his extensive medical records show that Dr. Ham had an
ample opportunity to address the nature of his medical problems and should
have transferred him to a hospital.      He contends that he was hospitalized
following his transfer to another state facility, underwent surgery, and was
diagnosed as having cancer.
      “The court shall grant summary judgment if the movant shows that there
is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” F ED. R. C IV. P. 56(a). If a pretrial detainee bases
his claim upon a prison official’s “episodic acts or omissions,” the standard of
subjective deliberate indifference enunciated in Farmer v. Brennan, 511 U.S.
825, 837 (1994), is the measure of culpability. Hare v. City of Corinth, Miss., 74
F.3d 633, 643 (5th Cir. 1996) (en banc). Jiles’s claims are based on omissions in
the quality of his medical care. In the context of medical needs, the deliberate
indifference standard is met when an official “knows of and disregards an
excessive risk to inmate health or safety; the official must both be aware of facts
from which the inference could be drawn that a substantial risk of serious harm
exists, and he must also draw the inference.” Farmer, 511 U.S. at 837.
      The medical records filed in support of the motion for summary judgment
show that Jiles had continual medical treatment while incarcerated at the
Orleans Parish Prison. He was seen by doctors, nurses, dentists, and a social
worker, was prescribed medication for ulcers and pain, underwent testing with
normal results that ruled out kidney disease, had teeth extracted, and attended
psychological counseling. Jiles’s dissatisfaction with his medical treatment that
he deemed unsuccessful or negligent was not sufficient to support a

                                        2
    Case: 10-30990 Document: 00511477594 Page: 3 Date Filed: 05/13/2011

                                  No. 10-30990

constitutional claim of deliberate indifference. See Gobert v. Caldwell, 463 F.3d
339, 346 (5th Cir. 2006).
      If Jiles was diagnosed with a medical problem following his transfer to
another facility, such information would not have rebutted the records that
showed that neither Dr. Ham nor the Orleans Parish medical staff, “refused to
treat him, ignored his complaints, intentionally treated him incorrectly, or
engaged in any similar conduct that would clearly evince a wanton disregard for
any serious medical needs.” Id. (internal quotations and citations omitted).
Jiles has not submitted any evidence that creates a genuine issue as to any
material fact or disputes the evidence negating a finding of deliberate
indifference of his medical needs by Dr. Ham. Thus, the district court did not err
in granting a summary judgment in the defendants’ favor. The judgment is
AFFIRMED.




                                        3